IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1413-12


MICHAEL LEE RICHARD, Appellant


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRD COURT OF APPEALS

BELL COUNTY



 Per curiam.  Keasler and Hervey, JJ., dissent.

ORDER


		The petition for discretionary review violates Rules of Appellate Procedure
9.3(b) & 68.4(i) because the original petition is not accompanied by 11 copies and does not
contain a copy of the opinion of the court of appeals.
		The petition is struck.  See Rule of Appellate Procedure 68.6.
		The petitioner may redraw the petition.  The redrawn petition and copies must
be filed in the Court of Criminal Appeals within thirty days after the date of this order.
 
Filed November 7, 2012
Do not publish